Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145371                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145371
                                                                    COA: 300480
                                                                    Oakland CC: 2010-232465-FH
  CHANDRA VALENCIA SMITH-ANTHONY,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 3, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the evidence was sufficient to prove
  beyond a reasonable doubt that the crime of larceny from a person, MCL 750.357, was
  committed within the “immediate area of control or immediate presence” of the loss
  prevention officer who witnessed the theft; (2) whether the 2004 amendment of the
  robbery statute, 2004 PA 128 (amending MCL 750.530), altered the definition of
  “presence” with respect to the larceny from a person statute; and, if not (3) whether the
  common-law definition of the phrase “from the person” remains consistent with the
  common-law definition of “presence.”

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2012                    _________________________________________
           s1024                                                               Clerk